DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Figure 26A directed towards motion vector difference (MVD) precision used from a finite set in searches for MVs (motion vectors) for inter prediction (See CPC Symbol H04N 19/523);
Species II: Figure 26B directed towards MVD precision determinations with no limits in the search / consideration (See CPC Symbol G06T 3/4069);
Species III: Figure 26C directed towards deciding on using adaptive motion vector resolution (AMVR) in MV determinations (See CPC Symbol G06T 7/20);
Species IV: Figure 26D directed towards using AMVR for MV determination (See CPC Symbol H04N 19/513);
Species V: Figure 26E directed towards rate-distortion (RD) cost considerations in using AMVR for MV determinations (See CPC Symbol H04N 19/567);
Species VI: Figure 26F directed towards RD considerations in using AMVR when advanced motion vector prediction (AMVP) (See CPC Symbol H04N 19/147);
Species VII: Figure 26G directed towards selecting the number of parameters in an affine model along with precision information in MV coding (See CPC Symbol G06T 7/30);
Species VIII: Figure 26H directed towards AMVR used to iterative determine MVs for coding assuming affine inter prediction is used (See CPC Symbol G06T 3/0006);
Species IX: Figure 26I directed towards RD considerations in selected MV precisions for use in an affine inter prediction mode (See CPC Symbol H04N 19/154); and
Species X: Specification Page 66: Context model selection (static or adaptive per syntax element to code) (See CPC Symbol H04N 19/13).

The species are independent or distinct because:
Species II is distinct from Species I by not having a set / constraint on the precision search in the MVD search.
Species III is distinct from Species I and II in which a determination to use adaptation to use in the MV determinations is made without MVD considerations needed.
Species IV is distinct from Species I, II, and III in that adaptive resolution techniques are used (no decision made) for MV determinations (no finite set used or MVD computations needed).
Species V is distinct from Species I, II, III, and IV in that RD cost considerations are used in MV determinations as well as using AMVR (Species IV lack the RD costs, Species I and II use MD which Species V does not, and Species III makes a decision on using AMVR which is not made here (the technique is used).
Species VI is distinct from Species I, II, III, IV, and V in that AMVP techniques are used and thus not requiring MVD determinations (Species I and II), AMVR determinations (Species III) and further Species IV and V do not require the usage of AMVP.
Species VII is distinct from Species I, II, III, IV, V, and VI in that unlike Species I and II MVDs are not needed; and unlike Species III – VI AMVR is not used in determining the affine model parameters or the MV precision.
Species VIII is distinct from Species I, II, III, IV, V, VI, and VII in that Species I and II do not use iterative approaches and are directed towards MVDs and not MVs; Species III and IV do not require the use of iterative approaches; Species V and VI use RD cost approaches unlike the present species (no RD cost / optimization criteria); and Species VI in which affine models aren’t used and iterative approaches are not required.
Species IX is distinct from Species I, II, III, IV, V, VI, VII, and VIII in that MV precisions and not MVD precisions are considered (Species I and II); AMVR is not required (unlike Species III – VI and VIII); and affine parameters are not required (Species VII).
Species X is distinct from Species I – IX in that context models are used to signal syntax elements which is not required in Species I – IX.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, claims 1 – 3 and 16 – 18 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
a) The inventions have acquired a separate status in the art in view of their different classification;
b) The inventions have acquired separate status in the art due to their recognized divergent subject matter; or
c) The inventions require a different field of search (e.g. searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487